Citation Nr: 0930200	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board at the local 
RO using videoconferencing techniques (Video Conference 
hearing) in August 2008.  In May 2009, the RO notified him 
that his hearing was scheduled on June 17, 2009.

In an email sent by the Veteran's daughter on June 2, 2009, 
and forwarded to the RO by the Veteran's representative on 
June 3, 2009, it was reported that the Veteran's wife, would 
be having surgery the day before the hearing, and would 
require eight to ten weeks for recovery.  The daughter added 
"let me know what the response to the date of the new 
meeting will be."

An appellant or an appellant's representative may request 
that a hearing be rescheduled within 60 days of the notice of 
the hearing or not later than two weeks before the hearing.  
The first such request will be granted as a matter of right.  
38 C.F.R. § 20.702(c) (2008)

The June 2, 2009, email submitted by the Veteran's 
representative satisfied the requirement of 38 C.F.R. § 
20.704(c).  Hence, the Veteran is entitled to have his 
hearing rescheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques, or in person if preferred.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

